DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 7-10, 12, and 26-83 are cancelled.
Claims 1-6, 11, and 13-25 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 20 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the term “rapidly diffusing” with respect to a PEG-lipid. The term “”rapidly diffusing is a relative term which renders the claim indefinite. The term “rapidly diffusing” is not defined by the claim, the specification does not provide a standard on page 11 for ascertaining the requisite rate of diffusion, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the term “structural lipid.” There is insufficient antecedent basis for this limitation. 
Claims 20 and 24 recite the parenthetical term “e.g. in outer LNP layers” after the recitation of “on the surface.” The term “surface” describes the single outermost layer of the nanoparticle; as such, the scope of “outer LNP layers” and “surface” are different and it is unclear what layer or layers is being claimed. 
Claim 25 is dependent upon itself. For the purpose of this examination, claim 25 is considered dependent on claim 24. Appropriate correction is required.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-6, 11, 13-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2016/0376224 A1; cited on page 5 (of 29) of IDS dated 05/07/2021 ), in view of Leung (“Microfluidic Mixing: A General Method for Encapsulating Macromolecules in Lipid Nanoparticle Systems,” J. Phys. Chem. B, 2015, 119, 8698-8706; cited on page 22 (of 29) of IDS dated 05/07/2021).
Du teaches lipid nanoparticles (LNPs) that have at least one dimension on the order of nanometers (e.g., 1-1,000 nm) that encapsulate, and are useful for the delivery, of an active agent such as a RNA to a target site of interest. Du teaches the active agent may be encapsulated in the lipid portion (core) of the lipid nanoparticle (pg 6, [0050]). Du teaches the lipid nanoparticle advantageously comprises cationic (amino) lipids that provide advantages when used for the in vivo delivery of an active agent such as a nucleic acid (pg 2, [0019]), reading on an ionizable lipid. Du teaches the lipid nanoparticles comprise a neutral lipid such as a phospholipid (pg 6, [0050]); pg 7, [0054]), and a PEG-lipid (pg 7, [0053]).

For claim 4, Du teaches the ratio of cationic lipid to neutral lipid is from about 2:1 to 8:1 (pg 22, [0145]) and the ratio of cationic lipid to cholesterol (reading on the “structural lipid” is from about 2:1 to about 1:1 (pg 22, [0146]). As such, the ration of ionizable lipid:phospholipid:structural lipid overlaps the claimed range.
Du does not clearly teach the claim 1 limitation of “wherein at least 50% of the LNPs comprise RNA encapsulated within the inner core and wherein the outer shell comprises at least 95% of the total PEG lipid in the LNP.”
Leung teaches the missing elements of Du.
Leung teaches a method of microfluidic mixing to produce encapsulated macromolecules in lipid nanoparticles (Title). Leung teaches lipid nanoparticles having the following structure, wherein the RNA molecules are encapsulated in the micellar structures, composed primarily of cationic lipid. PEG-lipids are taught as the last to precipitate from the synthesis and are deposited on the outside of the nanoparticle. The nanoparticle shown below is taught by Leung  was synthesized with low amounts of bilayer-forming helper lipid (DSPC), while nanoparticle B was synthesized with high amounts of stabilizing lipid and cholesterol and possesses a bilayer structure with the internal compartments large enough to encapsulate mRNA (Figure 8, pg 8705). Leung teaches LNP’s containing longer nucleic acids such as mRNA wherein the cationic lipid is primarily associated with the mRNA to form solid core structures and the bilayer- forming DSPC is largely segregated into bilayer structures.


    PNG
    media_image1.png
    169
    174
    media_image1.png
    Greyscale

Figure 8(B)


    PNG
    media_image2.png
    195
    370
    media_image2.png
    Greyscale

			Figure 8(C)

For claim 3, while neither Du nor Leung teach the limitation “wherein at least 50% of the LNPs have an outer shell fluidity value of greater than the threshold polarization level,” since the composition of the combination of Du and Leung appears to overlap In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
For claim 6, Leung depicts a single outer shell in Fig. 8.
The limitations of claims 5, 11, and 13 regarding the recitation of a method of determining the extent of RNA encapsulation are considered product-by-process claim limitations. As set forth in MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case, the method of determining the extent of encapsulation does not affect the extent of encapsulation of the RNA.
For claims 5,11, and 13, Leung teaches encapsulation efficiencies are measured by determining the amount of unencapsulated RNA by measuring the fluorescence upon the addition of RiboGreen (Molecular Probes, Eugene, OR) to the RNA-LNP 
For claims 18-21, Leung (Figure 8C) shows the majority of phospholipid is present in the outer LNP shell.
For claims 22-25, Leung (Figure 8C) shows the majority of PEG-lipid is present in the outer LNP shell; that is, on the surface of the lipid nanoparticle.
The person of ordinary skill would have had a reasonable expectation of success in selecting the lipid nanoparticle as set forth in Leung, Figures B and/or C, as the structure for Du’s lipid nanoparticle because Du teaches that a lipid nanoparticle comprising an outer shell and an inner core and comprise an ionizable lipid, a phospholipid, a poly(ethylene glycol) (PEG) lipid, and the limitation of “wherein at least 50% of the LNPs comprise RNA encapsulated within the inner core and wherein at least 50% of the LNPs comprise encapsulated RNA and Leung teaches a lipid nanoparticle comprising these elements wherein the outer shell comprises the PEG-lipid in the outer shell of the LNP.”  

2) Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du (cited above ), in view of Leung (cited above) and Bancel (US 2013/0259923 A1).
The teachings of Du and Leung are discussed above. In addition, Du teaches 
The combination of Du and Leung do not teach LNPs lacking B1a cell-stimulating phospholipid epitope and/or lacking scavenger receptor ligands (claim 16). 
Bancel teaches the missing elements of the combination of Du and Leung.

The person of ordinary skill would have had a reasonable expectation of success in selecting Bancel's receptor ligands, which do not include scavenger receptor ligands,  as the receptor ligands in Du’s nanoparticles because Du does not teach or suggest the presence of scavenger receptor ligands or B1a cell-stimulating phospholipid epitopes in nanoparticles.

Technical Background Material
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure. Eygeris (Acc. Chem. Res. 2022, 55, 2-12) provides a relevant review of the chemistry of the claimed lipid nanoparticles.

	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612